Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel non-elected claims 12-14.

Claim Interpretation under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
Independent claims 1 and 15 both recite assembling a vertical tail plane tooling and both recite that this tooling is configured to form intermediate preforms for a vertical tail plane.  This tooling is being interpreted to be a means-plus-function limitation under 112 because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Specifically, the term vertical tail plane tooling does not denote any specific structure.  (By way of contrast, the fuselage barrel tooling that specifically recites a structure, namely the presents of a cut out and longitudinal cavities.)  Rather, the vertical tail plane tooling defines itself by being configured to form intermediate preforms for a vertical tail plane which is a function.  Given the core importance of this tooling and the lack of any specific structure, this term is being interpreted as a means-plus-function limitation.
Claim 1 does contain a further ‘structure’ by reciting that the vertical tail plane tooling…includes an intermediate tooling.  Yet this alleged structure is also undefined and lacks intermediate tooling is sufficient structure for the vertical tail plane tooling to not be a means-plus-function limitation, then the intermediate tooling would then be treated as a means-plus-function limitation itself as being undefined.  Either way, as will now be shown, the same structures in the specification would be invoked.
In accordance with the MPEP, examiner searched applicant’s specification for the structures that perform the function.  The key structure is the intermediate tooling or rather the structures in the specification that make up this tooling.  The specification teaches that the intermediate tooling must contain “collapsible tooling” that interacts with a mold component and then discusses three embodiments of this collapsible tooling, in paragraphs [0057]-[0060] of the published specification.  Each embodiment recites multiple “parts’ and at least two “joint plates.”  Examiner has determined that the vertical tail plane tooling of both claims 1 and claim 15 invoke the structures of (1) a mold component and (2) one of the three collapsible tool embodiments of [0057]-[0060].
Examination was made based on this claim interpretation and allow-ability is predicated in it.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-11 and 15-20 are allowed.
The following is a statement of reasons for allowance.  The prior art teaches molding tooling for both vertical tails and fuselage barrels, but does not teach the use of an intermediate collapsible tool to aid in the combined fabrication of both, as required by independent claims 1 and 15 (as interpreted).  Claims 2-11 and 16-20 are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726